72 F.3d 133
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Margaret MEYER, Appellant,v.HAWKEYE SECURITY INSURANCE COMPANY, Appellee.
No. 95-1783EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 13, 1995.Filed:  December 21, 1995.

Before RICHARD S. ARNOLD, Chief Judge, BRIGHT, and FAGG, Circuit
PER CURIAM.


1
This diversity case concerns coverage for a fire loss under a homeowners insurance policy issued by Hawkeye Security Insurance Company (Hawkeye).  Margaret Meyer appeals a district court order granting summary judgment in favor of Hawkeye.  We affirm.


2
The facts are not complicated, and the outcome is controlled by the unambiguous language of the policy.  Following a fire at a residence owned by Margaret Meyer and her husband, Dennis, Margaret Meyer brought this lawsuit to recover the loss.  Margaret Meyer and Dennis were the named insureds under the policy and Dennis deliberately started the fire to cause the loss.


3
Under an exclusion in the Meyers' policy, Hawkeye is not liable for losses intentionally caused by "an insured."   Thus, Hawkeye contends the policy clearly bars coverage for the fire loss in this case.  We agree.  Here, there is no coverage because Dennis, an insured, intended the loss.


4
We affirm the district court.  See 8th Cir.  R. 47B.